UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission File Number: 333-180611 Media Mechanics, Inc. (Exact name of registrant as specified in its charter) Nevada 33-1220317 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Western Battery Rd., Suite 160 Toronto, ON, Canada M6K 3S2 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (647) 476-4439 Not applicable. (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes x No o As ofSeptember 18, 2012 there were 7,500,000 shares of Common Stock, par value $0.001 per share, outstanding. MEDIA MECHANICS, INC. QUARTERLY REPORT ON FORM 10-Q JULY 31, 2012 TABLE OF CONTENTS PART 1 - FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item4. Controls and Procedures 6 PART II - OTHER INFORMATION Item 1. Legal Proceedings 7 Item1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits 7 SIGNATURES 8 1 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Act in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to Media Mechanics, Inc.“SEC” refers to the Securities and Exchange Commission. 2 Media Mechanics, Inc. (A Development Stage Company) July 31, 2012 Index Balance Sheets as of July 31, 2012and January 31, 2012-(Unaudited) F–1 Statement of Operations and Comprehensive Income (loss) for the three and six months ended July 31, 2012 and 2011, and from January 6, 2011 (Inception) to July 31, 2012- (Unaudited) F–2 Statement of Cash Flows for the six months ended July 31, 2012 and 2011, and from January 6, 2011 (Inception)to July 31, 2012- (Unaudited) F–3 Notes to the Financial Statements- (Unaudited) F–4 Media Mechanics, Inc. (A Development Stage Company) Balance Sheets (Unaudited) ASSETS July 31, January 31, Current Assets Cash $ $ Accounts Receivable Total Current Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Income Tax Payable $ $ Accrued Liabilities - Deferred Revenue - Due to related parties Total Current Liabilities Stockholders’ Equity Preferred stock Authorized: 100,000,000 shares, par value $0.001 - - No shares issued and outstanding Common stock Authorized: 200,000,000 shares, par value $0.001 7,500,000 and 0 shares issued and outstanding , respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated earnings during the Development stage Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ (The accompanying notes are integral part of these unaudited financial statements) F-1 Media Mechanics, Inc. (A Development Stage Company) Statement of Operations and Comprehensive Income (loss) (Unaudited) Three Months Ended July 31, Three Months Ended July 31, Six Months Ended July 31, Six Months Ended July 31, January 6, 2011 (Inception) to July 31, Revenue $ Expenses General and administrative 38 Net Income (loss) Before Provision for Income Taxes ) Provision for Income Taxes ) - ) - ) Net Income (loss) ) Comprehensive Income: Net income (loss) ) Other comprehensive income (loss) Foreign currency translation adjustments ) 11 67 11 ) Comprehensive income (loss) $ Net Income Per Share – Basic and Diluted $ Weighted Average Shares Outstanding (The accompanying notes are integral part of these unaudited financial statements) F-2 Media Mechanics, Inc. (A Development Stage Company) Statement of Cash Flows (Unaudited) Six Months Ended July 31, Six Months Ended July 31, Period from January 6, 2011 (Date of Inception) to July 31, Operating Activities Net income (loss) $ $ $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Changes in operating assets and liabilities: Accounts receivable ) - ) Income tax payable - Accrued liabilities - Amount due to related parties - Deferred revenue ) 48 - Net Cash Provided By Operating Activities Financing Activities Proceeds from issuance of common stock - Net Cash Provided by Financing Activities - Effect of Exchange Rate Changes 67 11 ) Net Increase in Cash Cash, Beginning of Period - - Cash, End of Period $ $ $ Supplemental Disclosures Interest paid $
